Exhibit 21.1 LIST OF SUBSIDIARIES China Pediatric Pharmaceuticals, Inc. has the following subsidiaries and affiliates: Subsidiaries’ or Affiliate’s Name Jurisdiction of Incorporation or Organization Percentage of Ownership China Children Pharmaceuticals, Co., Ltd. (“China Children”) Hong Kong 100% by China Pediatric Pharmaceuticals, Inc. Xi’an Coova Children PharmaceuticalsCo., Ltd. (“WFOE”) PRC 100% by China Children Shaanxi Jiali Pharmaceuticals, Co., Ltd. PRC Controlled by WFOE through various contractual agreements
